Title: To Thomas Jefferson from Joseph Yznardi, Sr., 16 July 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Honored Sir.
                            American Consular Office.Cadiz 16th July 1806.
                        
                        The object of the present is directed to manifest to your Excy. my just feelings and unhappiness by been
                            informed that malicious Persons with ungrounded and false representations have informed Your Excy. of my want of personal
                            assistance at the office under my charge, and that I had removed my Residence from this City, and had a Vice Consul
                            incompetent to actuate his functions, as the interest of the Citizens &a. was totally abandoned, on which account
                            it was necessary appointing another Consul; I am also lately informed of a publication been made respecting said absence,
                            therefore I believe it my duty to prove the contrary, as much for my honor, as to acquaint Your Excy. of the falsety of
                            said publications, in consequence I request Your Excys. Kind attention to the following—
                        I remember very well the Letter your Excy. wrote to Genl. Smith when he sollicited the appointment of
                            Consul for this City in 1800. when I was at Philadelphia, when Your Excy. manifested that I was the most Meritorious and
                            Ancient Consul, it would be a high injustice if the appointment was not given me as happened; this acknowledgement of
                            gratitude was always the motive of my conduct and exertions for the better management of my duty, that your Excy. should
                            never repent of the election, having taken upon myself affairs not corresponding to my Office but were in benefit of the
                            American trade; not forgiven personal fatigues nor expences out of my Pocket; although highly disgusted by the unjust
                            persecutions of Pintard and Israel, and having defended two Lawsuits with energy, great expences &a. untill I
                            convinced the World of my innocence by the Court of Pensilvania declaring me free of the charges laid against me, as
                            appears ⅌ the Sentences of said Court in my favor. Hardly out of the
                            persecution of Pintard and Israel, I find myself involved in a new one by Mr. Richard W. Meade established in this City,
                            whose views is only to obtain the Office & not the Interest of the Citizens, who to obtain the same uses unfair
                            and false representations and publications directing them to be published and to your Excy. for only such an intriguer as
                            he, could be capable of such actions, as I defy any person high or low complaining of my irregularity or want of personal
                            assistance and compliance either in my private or public Characters or in prejudice to the distinction I have the honor to
                            represent; and as I believe Your Excy. is well aware of my up wright way of acting and that I always have been, and am
                            full of probity, rectitude, patriotism and justice, your Excy. will disprise said false publications and private
                            representations, and will not have caused the least impression in your Excys. good oppinion of me; and if what I assert
                            should not be sufficient to destroy the representations against me I can with Real and legal documents prove that said
                            representations accusations and publications are false malicious and the greatest of importune.
                        Notwithstanding that in the Year 1804 I advised Your Excy. that I had moved to my Country House at Rota, it
                            was flying from the Epidemy that afflicted Cadiz, the same all the Consuls & Inhabitants that could defray the
                            expence, & not to fall victims; I likewise remember to have
                            wrote Your Excy. (as will be seen by my Letters) that Rota was a Sea Port in the Bay of Cadiz and belonging to my District
                            and that in minutes I could be informed of what passed in Cadiz by
                            the Telegraph, and that in One hour or less in urgent cases I could
                            assist at my Office as I did in many cases; but Your Excy. will not find to have informed of removing my residences nor
                                 my House or Office, nor been wanting in the compliance of
                            Consular Duty; as soon as the Sickness ceased, and the communication with Cadiz was free, I returned immediately to my
                            House and Office.
                        Since the Year 95. that I established the Consul Office, I took a House in this City in the Quarter called
                                So. Charles No. 78. and in which I am still, and if necessary I
                            can prove with faithfull vouchers from the Owner of the House 
                            Carate of the Parish, Commissary of the Quarter, Generals of Land & Sea, and Governor of the City of not having been ab or wanting in the compliance of my public Employ, only w very Sick and in Madrid; and that my said House & office in said
                            Quarter still exists, where I mantain Vice Consuls, Chancery, two
                            Clerks and competent Servants; proving in the most honorable and legal manner those assertions by authentic documents, I
                            hope that your Excy. will believe that the publications & private representations against me, are malicious and
                            bare of all truth.
                        Notwithstanding having made two trips to Madrid, the first was advised Your Excy. when I obtained a deduction
                            of 30 days of the forty laid on all Vessels from the United States: and before I undertook the Second I also wrote your
                            Excy. in March 05. giving Official account at same time to the Secretary of State; which I undertook believing not to be
                            wanting in my duty by Said absence, founded entirely on what your Excy. verbally told me, that if I had full confidence in
                            my Vice Consul, and as the Consuls had no fixed Salary, they had liberty to undertake Journeys and Commercial
                            transactions, and as I have seen it practised by others I expected that it would not be in me alone such a great fault;
                            assuring Your Excy. on my word of honor that I ignored that there was a Law on Official instructions prohibiting absences;
                            therefore I have all hopes that the publications and representons. will not have caused the least impression on your
                            Excelly—or they are only spread with the view of depriving me of the good oppinion, I believe I always meritted, and still
                            merit of Your Excy.
                        I take the liberty of enclosing the Pamphlet which I got published in America, that Your Excy. may have the
                            goodness to bring to mind the motives, on which Your Excy. gave me the appointment of Consul, hoping that I still merit the
                            good oppinion Your Excy. was so good as to favor me with then.
                        In consequence of my up wright desinterested and honorable Character, and being informed from evident
                            suspisions that there is just complaints laid against my Vice-Consul Mr. Anthony Jerry, and without hearing the excuses he
                            presents, I have Suspended him this verry day, appointing in his place ad interim Mr. James Mc.Cann
                            who has faithfully and legally served as Chancellor for the space of five Years in my Consular offices of which I
                            officially informed this day the Secretary of State; continuing the justification of the Suspicions against Jerry.
                        I likewise take the liberty of enclosing a Copy of the Triplicate Original that exists in my hands, of the
                            voluntary Declaration that the Consuls and most respectable Merchants of this City gave in my absence; moved only by the
                            spirit of truth and a wish to defend an honorable Character so basely and falsely attacked, not doubting but Your Excy. is already duly informed and compleatly satisfied, having in
                            the Month of February last forwarded to the Secretary of State two Originals of the same, which will convince the the
                            Citizens that I am not deserving of the false accusations; after ten Years of faithfull Services, and being the founder of
                            this Consular Office, from which all the others in this Kingdom have taken rules & Copies of the different Royal
                            Decrees obtain’d by me in favor of our trade & navigation.
                        I likewise lay under your Excys. Kind consideration, that a Consulate that embraces a District so very
                            extensive as this—to say—to the Eastward Centa, Algeriras, Tarifa, and Conil all Sea Ports where there is competent
                            Agents, who gives me enough to do in War time, as in said Ports a
                            number of Privateers are armed. And to to the Westward Ayamonte, Biselsa, Moguer, San Lucar, Seville, Chip’una,  and Port St.
                            Marys, where the Consul has to assist personally often as circumstances requires, and when the V. Consuls or Agents
                                are not duly respected which some times happens; and at periods
                                 to reside in many of those places, as happened last War, reside
                                at Algeriras and Centa Eight months; with the good fortune
                                & pleasure of liberating the most part of the Vessels
                            brought in these; after all these fatigues &ca. to be denied the reimbursement of my expences, being so unlucky to
                            have the parcels charged in my accounts disputed, as also the bonification of the large expence made in that Continent
                            defending the Calumnys formalised  Pintard and Israel, and what is still
                            worse, and hurts my feelings to a high degree, ed to be dismissed.
                        What Nation, Republic, or Government would I have served so long a period, with the desinterest, Zeal,
                            activity and benefit to the Political and Mercantile Interest of that Continent which I believe I have, but would not
                            expect an honorable condated and competent jubiliation, in case I called
                            for it.
                        Your Excy. will be so Kind to bring to mind that when I returned my most gracious thanks for the appointment
                            conferred on me, I offer’d to serve the same during Your Excys. administration and a Year more after a General Peace if
                            condescended to; as having large Sums pending by Law Suits carried on in my Office against owners of Property taken, I
                            could by no means realise only at the epocha the Convention between both Governments is concluded, and in which hopes I
                            have been and still am; as also to make up in some way, the losses I have sustained in my Mercantile transanctions, owing
                            to the false and malicious publications against me; all which, only at the happy period of Peace I can realise; for which
                            just and only motive I have not long ago desisted, as certainly I woud have done the very moment I was informed of the
                            first Publication; all which I represent with due respect and veneration, that if Your Excy. thinks proper to make it
                            Known to the Secretary of State and all others whom it may concern, in defence of my honor & Character so barely
                            attached.
                        I have the honor to be very respectfully Your Excellency’s Most devoted & most humble Servant
                        
                            Josef Yznardy
                            
                        
                    